Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 20, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00049-CR
                               NO. 14-14-00050-CR
                               NO. 14-14-00051-CR



                 IN RE ROBERT RANDALL LONG, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                            177th District Court
                           Harris County, Texas
            Trial Court Cause Nos. 1216882, 1235282, and 1273161

                        MEMORANDUM OPINION

      On January 15, 2014, relator Robert Randall Long filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this Court to compel the Honorable Ryan Patrick,
presiding judge of the 177th District Court of Harris County, to vacate an alleged
order withdrawing relator’s right to proceed with pro se representation in his
defense.

      Relator, however, has not included with his petition a written order of the
trial court withdrawing relator’s pro se representation or any part of the reporter’s
record containing an oral ruling by the trial court withdrawing relator’s pro se
representation. In seeking mandamus relief, a relator is required to provide “a
certified or sworn copy of any order complained of, or any other document
showing the matter complained of.” Tex. R. App. P. 52.3(k)(1)(A). Accordingly,
the record in a petition for writ of mandamus generally must contain either a
written order from the trial court or that portion of the reporter’s record
demonstrating an oral ruling by the trial court. See In re Bill Heard Chevrolet, Ltd.,
209 S.W.3d 311, 316 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding).

      “Those seeking the extraordinary remedy of mandamus must follow the
applicable procedural rules.” In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston
[14th Dist.] 2011, orig. proceeding). “Chief among these is the critical obligation
to provide the reviewing court with a complete and adequate record.” Id. Without
documentation showing the action of the trial court of which relator complains, he
cannot satisfy his obligation to demonstrate entitlement to mandamus relief. See
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).




                                          2
      Accordingly, we deny relator’s petition for writ of mandamus.



                                 PER CURIAM


Panel Consists of Justices McCally, Busby, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3